UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4762


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEX BAXTER ODOM, JR., a/k/a Turbo,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00053-CCE-11)


Submitted:   September 20, 2016            Decided:   November 7, 2016


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sophia L. Harvey, LIAO HARVEY PC, Winston-Salem, North Carolina,
for Appellant.   Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alex Baxter Odom, Jr., pled guilty, pursuant to a written

plea agreement, to conspiracy to possess pseudoephedrine with

intent to manufacture methamphetamine, in violation of 21 U.S.C.

§ 846 (2012).      The district court sentenced Odom to 41 months’

imprisonment.      In accordance with Anders v. California, 386 U.S.

738 (1967), Odom’s counsel has filed a brief certifying there

are no meritorious grounds for appeal but generally questioning

the adequacy of the plea hearing and the reasonableness of the

sentence.       Although notified of his right to do so, Odom has

failed to file a pro se brief.              We affirm the district court’s

judgment.

       Because Odom did not move to withdraw his guilty plea, we

review the adequacy of the Fed. R. Crim. P. 11 hearing for plain

error.      United States v. Sanya, 774 F.3d 812, 815 (4th Cir.

2014).    Before accepting a guilty plea, the district court must

conduct a plea colloquy in which it informs the defendant of,

and determines he understands, the rights he is relinquishing by

pleading guilty, the charge to which he is pleading, and the

maximum and mandatory minimum penalties he faces.              Fed. R. Crim.

P. 11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir.   1991).      The   court   also   must   ensure   that   the   plea   was

voluntary and not the result of threats, force, or promises not

contained in the plea agreement, Fed. R. Crim. P. 11(b)(2), and

                                        2
“that there is a factual basis for the plea,” Fed. R. Crim. P.

11(b)(3).      Our review of the record confirms that the district

court fully complied with Rule 11.

     We    review      a   defendant’s    sentence       “under   a     deferential

abuse-of-discretion standard.”            Gall v. United States, 552 U.S.

38, 41 (2007).         Under this standard, a sentence is reviewed for

both procedural and substantive reasonableness.                   Id. at 51.        In

determining procedural reasonableness, we consider whether the

district      court    properly     calculated     the    defendant’s     advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue   for    an     appropriate     sentence,    considered     the    18    U.S.C.

§ 3553(a)      (2012)      factors,     and    sufficiently       explained        the

selected sentence.          Id. at 49-51.          If a sentence is free of

“significant        procedural      error,”       then   we   review          it   for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”         Id. at 51.       “Any sentence that is within

or below a properly calculated Guidelines range is presumptively

reasonable.”        United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).

     Our review of the record leads us to conclude that Odom’s

sentence is procedurally sound.               While Odom argued for a below-

Guidelines sentence and suggested a probationary sentence might

be appropriate, we conclude that his arguments in support fail



                                          3
to   overcome    the    presumption       of    reasonableness         accorded    his

below-Guidelines sentence.

     In   accordance      with    Anders,      we    have   reviewed      the   entire

record in this case and have found no meritorious grounds for

appeal.    We    therefore       affirm   the       district      court’s   judgment.

This court requires that counsel inform Odom, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Odom requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this   court      for    leave      to   withdraw   from

representation.        Counsel’s motion must state that a copy thereof

was served on Odom.

     We dispense with oral argument because the facts and legal

contentions     are    adequately    presented        in    the    materials    before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          4